DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on 11 May 2021. As directed by the amendment: claims 1, 11-14, and 18 have been amended. Thus claims 1-22 are presently pending in this application, and claims 7 and 10-22 remain withdrawn. Applicant’s amendments to the Specification have overcome the objection previously set forth in the Non-Final Office Action mailed 29 March 2021.
Response to Arguments
Applicant's arguments filed 11 May 2021 have been fully considered but they are not persuasive. 
With respect to the argument on page 11 of Remarks that “even if the cap 10 of Bostrom were to move in relation to the sheath grabber 20 during removal of the needle sheath 42, such movement does not occur when the gripping structures are in an “engaging position”, and Bostrom does not teach or suggest the amended claim 1 recitation in which “the cap and the engaging element are coupled such that the cap can be or is moved in relation to the engaging element during removal of the cap from the injection device when the engaging element is in the engaging position.” The examiner understands that the gripping structures of Bostrom are not fully pressed in radially with the needle sheath during movement of the cap, however, the examiner is interpreting “engaging position” more broadly than a fully engaged position to include the position of the gripping structures being in the same longitudinal position as when they will be fully radially engaged relative to the needle protection cap and the longitudinal axis of the injection device. 
.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6, and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Bostrom (US 2014/0243753 A1) in view of Hodgson (US 10,188,802 B2).
Regarding claim 1, Bostrom discloses an injection device (Fig 1), comprising: a product container (46 Fig 4A) comprising an injection needle (44 Fig 4A), wherein the product container has a tapered distal end (See tapered distal end Fig 4A); a needle protection cap (42 Fig 4A), releasably connected to the product container (Fig 4A), and encompassing the injection needle and sealing it in a sterile manner (Fig 4A, the manner of sealing would be sterile to prevent infection caused by a non-sterile needle [0003]), wherein a gap (See gap in annotated Fig 4A below) is formed between the tapered distal end of the product container and a proximal end of the needle protection cap; and a cap (10 Fig 3) coupled to the needle protection cap (See Fig 4A) via a removal element (20 Fig 3), the removal element comprising an engaging element (See engaging element in annotated Fig 4A below), wherein removal of the cap (Figs 4A-4B) from the injection device results in removal of the needle protection cap from the product container, wherein the engaging element is in an engaging position in relation to the needle protection cap when a section of the needle protection cap is axially aligned with the engaging element relative to (Fig 4A shows the engaging element in an engaging position, the middle of the needle protection cap is axially aligned with the engaging element), wherein the cap and the engaging element are coupled such that the cap can be or is moved in relation to the engaging element during removal of the cap from the injection device (See Figs 4A-4B, “The cap is coaxially movable relative to the sheath grabber” [0050]) when the engaging element is in the engaging position.

    PNG
    media_image1.png
    372
    726
    media_image1.png
    Greyscale

However, Bostrom fails to disclose wherein the engaging element is in an engaging position in relation to the needle protection cap when the engaging element is arranged in the gap.
Hodgson teaches an injection device wherein the engaging element (11.3 Fig 5) is in an engaging position in relation to the needle protection cap (5 Fig 5) when the engaging element is arranged in the gap (See engaging element 11.3 located in gap Fig 5). It would have been obvious to one of ordinary skill at the time of effective filing for the position of the engaging element to be in the gap as taught by Hodgson to allow removal of rigid needle protection caps (col 6 lines 27-29), the motivation to make the needle protection cap rigid would be to further prevent needle stick during assembly or disassembly.
Regarding claim 2, modified Bostrom teaches the injection device according to claim 1. Bostrom further discloses wherein the cap can be or is first moved in relation to the engaging element during removal of the cap from the injection device, and wherein the engaging element subsequently moves (See Figs 4A-4B, “The cap is coaxially movable relative to the sheath grabber” [0050], “when the cap is coaxially moved in relation to the grabber said predetermined distance such that the cap biases the sheath grabber to move axially”[0051]).
Regarding claim 3, modified Bostrom teaches the injection device according to claim 1. Bostrom further discloses wherein the cap can be removed from the injection device with an axial movement (Fig 4A-4B).
Regarding claim 4, modified Bostrom teaches the injection device according to claim 1. Bostrom further discloses wherein the cap is releasably connected to a receiving housing (32 Figs 2, 4A), which encompasses the product container (Fig 1).
Regarding claim 5, modified Bostrom teaches the injection device according to claim 1. Bostrom further discloses further comprising a blocking section (18 Fig 4B), which can be moved from a releasing position (Fig 4A) to a blocking position (Fig 4B), wherein the blocking section is in the releasing position (See Fig 4A) when the cap is entirely placed on or attached to a receiving housing (32 Fig 4A), wherein the blocking section does not block a transverse, outward movement of the engaging element when the blocking section is in the releasing position (Fig 4A, the engaging element is in the transverse outward position relative to its position in Fig 4B), and blocks movement of the engaging element when the blocking section is in the blocking position (Fig 4B).
Regarding claim 6, modified Bostrom teaches the injection device according to claim 5. Bostrom further discloses wherein the blocking section is formed by the cap (10 Fig 3), wherein the cap comprises a recess (See annotated Fig 3 below, the recess is the part of the cap wall 12 that is farther out radially than the blocking section) located in a position along the longitudinal axis (L) at a height of the engaging element when the blocking section is in the releasing position (Fig 4A), wherein the (Fig 4B). 
    PNG
    media_image2.png
    413
    376
    media_image2.png
    Greyscale

Regarding claim 8, modified Bostrom teaches the injection device according to claim 1. Bostrom further discloses further comprising a blocking section (18 Fig 4B), which is coupled to the cap (10 Fig 3) such that the removal of the cap from the housing or the receiving housing moves the blocking section from a releasing position to a blocking position (See Figs 4A-4B, “the cap biases the sheath grabber to move axially”[0051]), wherein the blocking section does not block transverse, outward movement of the engaging element when the blocking section is in its releasing position (Fig 4A, the engaging element is in the transverse outward position relative to its position in Fig 4B), and blocks movement thereof when the blocking section is in its blocking position (Fig 4B).
Regarding claim 9, modified Bostrom teaches the injection device according to claim 8. Bostrom further discloses wherein the blocking section (18 Fig 3) is formed by the cap (10 Fig 3), wherein the cap comprises a recess (See annotated Fig 3 below, the recess is the part of the cap wall 12 that is farther out radially than the blocking section) located in a position along the longitudinal axis (L) at a height of the engaging element when the blocking section is in the releasing position (Fig 4A), wherein the (Fig 4B). 
    PNG
    media_image2.png
    413
    376
    media_image2.png
    Greyscale

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anna Goldberg-Richmeier whose telephone number is (571)270-3873.  The examiner can normally be reached on Mon-Thu 8:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on (571)270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.E.G./Examiner, Art Unit 3783                                                                                                                                                                                                        

/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783